Citation Nr: 1736360	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-18 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee.

2.  Entitlement to a rating in excess of 10 percent for left foot disability.

3.  Entitlement to a rating in excess of 10 percent for right foot disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) as due to service connected disabilities prior to January 20, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from November 1992 to August 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In the August 2017 Appellant's Brief, the Veteran's representative argued his left knee and bilateral feet disabilities rendered the Veteran unemployable.  While the record shows that TDIU has been granted effective January 20, 2012, the appeal has been pending prior to this date.  As such, the Board will consider, as part and parcel of the increased rating claims on appeal, whether such a rating is warranted prior to January 20, 2012.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required on his part.


REMAND

After a review of the evidence of record, the Board finds that additional development is necessary prior to appellate review.

Regarding the issues of entitlement to a rating in excess of 10 percent for DJD of the left knee, after the May 2013 statement of the case (SOC) was issued the Veteran underwent a VA compensation examination for the knees in March 2017, that report has been associated with the Veteran's record; a waiver of initial RO consideration, however, has not been submitted.  Even though the substantive appeal in this case was submitted after to February 2, 2013, without a waiver of AOJ consideration, pertinent and non-duplicative evidence received at the Board after the last SSOC which was not submitted by the Veteran but rather was obtained by the VA, must first be considered by the AOJ.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.37(a), 20.1304(c).  Therefore, the AOJ must consider the new evidence before the case can be returned to the Board for further appellate action. 

Further, the Veteran asserts that his service-connected left and right foot disabilities have worsened since the last VA examination of August 2012.  In his June 2013 Substantive Appeal (VA Form 9), he noted that he had surgery to his feet and now has permanent nerve damage.  In a statement submitted in February 2017, the Veteran declared that his service-connected disabilities have increased in severity.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  A new examination, however, is appropriate when there is an assertion of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.  In an August 2017 Brief, the Veteran's representative essentially argues that the Veteran's service-connected left and right foot disabilities are worse than when they were previously rated and that the available evidence is too old to adequately evaluate the current state of the disabilities.  

In light of the statements in the record indicating that the Veteran's disabilities are more severe, and mindful that the examination is approximately 5 years old, another examination must be afforded to accurately assess the current level of his left and right foot disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer, 10 Vet. App. at 403.

As noted in the introduction, the Board finds the issue of entitlement to TDIU prior to January 20, 2012 is in appellate status as an element of the Veteran's increased rating claim for the left knee and the bilateral feet.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the need to remand for the development discussed above, the Board finds the issue of entitlement to a TDIU, which is inextricably intertwined with the TBI issue, must be remanded at this time as well.

In addition, outstanding VA treatment records must be obtained for the Veteran's left and right foot disabilities.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for association with the record all outstanding records of VA treatment the Veteran has received for left and right foot disabilities from August 2010 to the present, to specifically include records at the VA Medical Center in Milwaukee and Iron Mountain, Michigan.  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

2.  After the development above has been completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected left and right foot disabilities.  The Veteran's record, to include all records received pursuant to the development sought above, must be reviewed by the examiner in conjunction with the examination.  The examination report must state that a review of the file was completed.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

Please assess the current level of severity of the left and right foot.  [The examiner must be provided a copy of the criteria for rating foot disabilities, and the findings noted should include the information needed to rate the disability under the criteria for rating foot disabilities.]  Specifically, please indicate whether the Veteran has moderate, moderately-severe or severe disability.

The examiner should provide all information required for rating purposes, to include range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for both the joint in question.  

The examiner should also note the Veteran's functional capacity during flare-ups in terms of range of motion.  Even if a flare-up was not observed on clinical evaluation, the examiner should provide an opinion on the likely approximate reduction in loss of motion during flare-ups.

The examiner must explain the rationale for all opinions.  If any opinion requested cannot be provided without resorting to mere speculation, the examiner must explain why this is so.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record, to include the claim of entitlement to TDIU prior to January 20, 2012.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




